Citation Nr: 0120677	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-10 030	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 

2.  Entitlement to an effective date earlier than May 13, 
1998, for a grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which granted 
service connection for post-traumatic stress disorder and 
assigned it a 50 percent evaluation with a May 13, 1998 
effective date.  In an October 6, 2000, decision, the Board 
denied a rating in excess of 50 percent for post-traumatic 
stress disorder and an effective date earlier than May 13, 
1998, for a grant of service connection for said disorder.  
Appellant/veteran subsequently appealed that October 6, 2000, 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Prior to the Court's issuance of a 
decision in the appellant's appeal, the appellant's attorney 
notified the Court of appellant's death on "February 1, 
2001."  Subsequently, the Court ordered that the October 6, 
2000, Board decision be vacated and that the appellant's 
appeal be dismissed for lack of jurisdiction, on the grounds 
that the appeal has become moot by virtue of appellant's 
death.  


FINDINGS OF FACT

1.	The appellant/veteran had active service from December 
1963 to December 1968.

2.	Appellant appealed to the Court an October 6, 2000, 
Board decision, which denied a rating in excess of 50 percent 
for post-traumatic stress disorder and an effective date 
earlier than May 13, 1998, for a grant of service connection 
for said disorder.  

3.	Prior to the Court's issuance of a decision in the 
appellant's appeal, the appellant's attorney notified the 
Court of appellant's death on "February [redacted], 2001."  




CONCLUSION OF LAW

Because of the death of the appellant/veteran, the Board has 
no jurisdiction to adjudicate the merits of said claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant/veteran died during the pendency 
of the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).  See also Court Order.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

 



